OPINION

Per Curiam:

An affidavit submitted by appellant indicates that its opening brief was mailed to respondent on August 31, 1981. No answering brief has been filed, nor has respondent replied to an order *643to show cause why his failure to file an answering brief should not be treated as a confession of error. Respondent’s brief is now two months late. We consequently assume that respondent concedes the validity of appellant’s contentions, and we elect to treat his failure to respond as a confession of error. NRAP 31(c); State of Rhode Island v. Prins, 96 Nev. 565, 613 P.2d 408 (1980); Kitchen Factors, Inc. v. Brown, 91 Nev. 308, 535 P.2d 677 (1975); Toiyabe Supply Co. v. Arcade, 74 Nev. 314, 330 P.2d 121 (1958). The district court’s order granting respondent’s petition to perpetuate testimony is reversed.